Citation Nr: 0718910	
Decision Date: 06/22/07    Archive Date: 07/03/07

DOCKET NO.  06-16 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for dysthymic disorder 
(claimed as depression).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from April 1966 to April 
1968.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an October 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Nashville, Tennessee (RO), which denied the benefit sought on 
appeal.


FINDING OF FACT

In signed correspondence received by the Board in April 2007, 
the veteran withdrew his appeal from the Board.  


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
veteran with regard to the issue of entitlement to dysthymic 
disorder (claimed as depression) have been met.  38 U.S.C.A.  
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  38 C.F.R. § 20.202.  A 
Substantive Appeal may be withdrawn on the record at a 
hearing or in writing at any time before the Board 
promulgates a decision.  Withdrawal may be made by the 
appellant or by his authorized representative.  38 C.F.R. § 
20.204.

In correspondence dated in April 2007, and received by the 
Board in April 2007, the veteran withdrew his appeal to the 
Board concerning the issue of entitlement to service 
connection for dysthymic disorder (claimed as depression). 

Based on the above, there remain no allegations of errors of 
fact or law for appellate consideration with regard to the 
issue of entitlement to service connection for dysthymic 
disorder (claimed as depression).  Accordingly, it is 
therefore dismissed.


ORDER

The issue on appeal of entitlement to service connection for 
dysthymic disorder (claimed as depression) is dismissed.



____________________________________________
JOHN J. CROWLEY 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


